UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-2032


WILLIAM LINCOLN, JR.,

                Plaintiff - Appellant,

          v.

EMPLOYMENT SERVICES,    d/b/a Centura College; APRIL GREEN;
GERALD YAGEN; JUNE       W. BARKSDALE HERSHEY, a/k/a June
Barksdale,

                Defendants – Appellees

          and

DAVID RIGGS; KATRINA VARNER,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:11-cv-03234-DCN)


Submitted:   January 21, 2014               Decided: January 23, 2014


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Lincoln, Jr., Appellant Pro Se. Benjamin Phillip Glass,
Lucille Lattimore Nelson, OGLETREE DEAKINS NASH SMOAK & STEWART,
PC, Charleston, South Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              William     Lincoln,    Jr.,   appeals   the    district    court’s

order accepting in part the recommendation of the magistrate

judge    to    grant    Defendants’    motion    for   summary     judgment    and

dismiss    Lincoln’s      employment    discrimination       action.      We   have

reviewed the record and find no reversible error.                   Accordingly,

we affirm for the reasons stated by the district court.                        See

Lincoln v. Emp’t Servs., No. 2:11-cv-03234-DCN (D.S.C. Aug. 23,

2013).        We dispense with oral argument because the facts and

legal    contentions      are    adequately    presented     in   the   materials

before    this    court    and   argument    would   not   aid    the   decisional

process.



                                                                          AFFIRMED




                                         3